United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                              August 15, 2005
                        FOR THE FIFTH CIRCUIT
                        _____________________             Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-51321
                        _____________________


UNITED STATES OF AMERICA

                Plaintiff - Appellee
                   v.
HOOVER ELIVER CAPACHO-PINTO
                Defendant - Appellant

                       ---------------------
           Appeal from the United States District Court
                for the Western District of Texas
                            (04-CR-360)
                       ---------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is granted.



     IT IS ORDERED that appellee’s unopposed motion to remand

case to the district court for resentencing in light of the U.S.

Supreme Court’s recent opinion in US v. Booker and this Court’s

opinion in US v. Mares is granted.

________________

     * Pursuant to 5th Cir. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5th Cir. R. 47.5.4.
    IT IS ORDERED that appellee’s unopposed alternative motion

to extend time to file appellee’s brief 14 days from the Court’s

denial of appellee’s motion to vacate and remand is denied as

moot.